J. Seaborn Holt, J., concurring. I agree that the primary and decisive question in this case is, whether the Phillips Motor Company parted with possession of the ear in question or just with its custody. I also agree that, on the facts presented in this record, the motor company parted with possession of the car in question and, therefore, cannot recover under the exclusion clause in the policy. Each case must turn, as I view it, on the particular facts therein. The majority opinion states that the exclusion clause and the facts in the principal case relied upon by the motor company, Tripp v. United States Fire Ins. Co. of New York, 141 Kan. 897, 44 Pac. 2d 236, are “practically and materially the same as those in the case at bar. ’ ’ I agree that the exclusion clause in the Tripp Case is the same as in the present case, but there is a material distinction in the facts in that case with those in the present case before us. It is undisputed that when appellant allowed Martin to take the car overnight to try it out, he told Martin, in effect, that he would part with the car in this fashion; only if Martin would take out liability insurance on the car. In this connection appellee says in his brief: “The appellant agreed to let him use the car that night provided he would insure it. The appellant’s manager then called Mr. Charles Conditt of the James A. Hudson Insurance Company at his home and Mr. Conditt agreed to return to his office to write the policy. Mr. Hudson, Mr. Phillips, the manager of appellant, and the imposter met at the office of Mr. Conditt where Mr. Phillips identified the imposter as ‘Edd Martin,’ exhibiting an invoice of the sale. A policy of insurance was issued by Mr. Conditt showing ‘Edd Martin’ as sole and unconditional owner of the automobile. It was understood that on the following morning if the check was good and if the imposter was satisfied with the performance of the car and the engine was tuned the sale would be completed.” There were no such facts as above in the Tripp Case, as the statement of the facts in the opinion in that case shows. Quoting from the opinion: “Plaintiff was engaged in the automobile business at Stockton. On May 24,1933, a man calling himself Hanson appeared at plaintiff’s place of business with a Chevrolet coupe in which he had a number of surveying instruments. Plaintiff suggested to Hanson that he needed a larger car and Hanson looked at cars, trying them to see how the instruments would fit into them. Hanson told plaintiff he had to go to Palco to do some work and would be back to consider buying a certain sedan. Later the same day Hanson called plaintiff and asked plaintiff to meet him at Plainville. Plaintiff took the sedan and met Hanson at Plainville where terms of trade were discussed. Before Hanson would make the trade he wanted to try the sedan, to which plaintiff agreed. Hanson stated he had no keys for his coupe and asked plaintiff to watch it while he tried out the sedan. Plaintiff agreed. Hanson got into the sedan, drove off and failed to come back. ’ ’ On facts, which as indicated do not appear in the Tripp Case, I think that the appellant, Phillips Motor Company, parted with possession and not custody and, therefore, concur in the result reached by the majority.